
	
		II
		110th CONGRESS
		2d Session
		S. 3380
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Reid (for
			  Mrs. Clinton) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To promote increased public transportation
		  use, to promote increased use of alternative fuels in providing public
		  transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Energy Through Public
			 Transportation Act of 2008.
		2.FindingsCongress finds the following:
			(1)In 2007, people in the United States took
			 more than 10.3 billion trips using public transportation, the highest level in
			 50 years.
			(2)Public
			 transportation use in the United States is up 32 percent since 1995, a figure
			 that is more than double the growth rate of the Nation’s population and is
			 substantially greater than the growth rate for vehicle miles traveled on the
			 Nation’s highways for that same period.
			(3)Public
			 transportation use saves fuel, reduces emissions, and saves money for the
			 people of the United States.
			(4)The direct petroleum savings attributable
			 to public transportation use is 1.4 billion gallons per year, and when the
			 secondary effects of transit availability on travel are also taken into
			 account, public transportation use saves the United States the equivalent of
			 4.2 billion gallons of gasoline per year (more than 11 million gallons of
			 gasoline per day).
			(5)Public
			 transportation use in the United States is estimated to reduce carbon dioxide
			 emissions by 37 million metric tons annually.
			(6)An individual who
			 commutes to work using a single occupancy vehicle can reduce carbon dioxide
			 emissions by 20 pounds per day (more than 4,800 pounds per year) by switching
			 to public transportation.
			(7)Public
			 transportation use provides an affordable alternative to driving, as households
			 that use public transportation save an average of $6,251 every year.
			(8)Although under existing laws Federal
			 employees in the National Capital Region receive transit benefits, transit
			 benefits should be available to all Federal employees in the United States so
			 that the Federal Government sets a leading example of greater public
			 transportation use.
			(9)Public transportation stakeholders should
			 engage and involve local communities in the education and promotion of the
			 importance of utilizing public transportation.
			(10)Increasing public
			 transportation use is a national priority.
			3.Grants to improve
			 public transportation services
			(a)Authorizations
			 of Appropriations
				(1)Urbanized area
			 formula grantsIn addition to
			 amounts allocated under section 5338(b)(2)(B) of title 49, United States Code,
			 to carry out section 5307 of such title, there is authorized to be appropriated
			 $750,000,000 for each of fiscal years 2008 and 2009 to carry out such section
			 5307. Such funds shall be apportioned, not later than 7 days after the date on
			 which the funds are appropriated, in accordance with section 5336 (other than
			 subsections (i)(1) and (j)) of such title but may not be combined or commingled
			 with any other funds apportioned under such section 5336.
				(2)Formula grants
			 for other than urbanized areasIn addition to amounts allocated under
			 section 5338(b)(2)(G) of title 49, United States Code, to carry out section
			 5311 of such title, there is authorized to be appropriated $100,000,000 for
			 each of fiscal years 2008 and 2009 to carry out such section 5311. Such funds
			 shall be apportioned, not later than 7 days after the date on which the funds
			 are appropriated, in accordance with such section 5311 but may not be combined
			 or commingled with any other funds apportioned under such section 5311.
				(b)Use of
			 fundsNotwithstanding sections 5307 and 5311 of title 49, United
			 States Code, the Secretary of Transportation may make grants under such
			 sections from amounts appropriated under subsection (a) only for one or more of
			 the following:
				(1)If the recipient of the grant is reducing,
			 or certifies to the Secretary within the time the Secretary prescribes that,
			 during the term of the grant, the recipient will reduce one or more fares the
			 recipient charges for public transportation, or in the case of subsection (f)
			 of such section 5311, intercity bus service, those operating costs of equipment
			 and facilities being used to provide the public transportation, or in the case
			 of subsection (f) of such section 5311, intercity bus service, that the
			 recipient is no longer able to pay from the revenues derived from such fare or
			 fares as a result of such reduction.
				(2)If the recipient of the grant is expanding,
			 or certifies to the Secretary within the time the Secretary prescribes that,
			 during the term of the grant, the recipient will expand public transportation
			 service, or in the case of subsection (f) of such section 5311, intercity bus
			 service, those operating and capital costs of equipment and facilities being
			 used to provide the public transportation service, or in the case of subsection
			 (f) of such section 5311, intercity bus service, that the recipient incurs as a
			 result of the expansion of such service.
				(3)To avoid increases
			 in fares for public transportation, or in the case of subsection (f) of such
			 section 5311, intercity bus service, or decreases in current public
			 transportation service, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that would otherwise result from an increase in costs to
			 the public transportation or intercity bus agency for transportation-related
			 fuel or meeting additional transportation-related equipment or facility
			 maintenance needs, if the recipient of the grant certifies to the Secretary
			 within the time the Secretary prescribes that, during the term of the grant,
			 the recipient will not increase the fares that the recipient charges for public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, or, will not decrease the public transportation service,
			 or in the case of subsection (f) of such section 5311, intercity bus service,
			 that the recipient provides.
				(4)If the recipient of the grant is acquiring,
			 or certifies to the Secretary within the time the Secretary prescribes that,
			 during the term of the grant, the recipient will acquire, clean fuel or
			 alternative fuel vehicle-related equipment or facilities for the purpose of
			 improving fuel efficiency, the costs of acquiring the equipment or
			 facilities.
				(5)If the recipient of the grant is
			 establishing or expanding, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 establish or expand commuter matching services to provide commuters with
			 information and assistance about alternatives to single occupancy vehicle use,
			 those administrative costs in establishing or expanding such services.
				(c)Federal
			 ShareNotwithstanding any other provision of law, the Federal
			 share of the costs for which a grant is made under this section shall be 100
			 percent.
			(d)Period of
			 availabilityFunds appropriated under this section shall remain
			 available for a period of 2 fiscal years.
			4.Increased Federal
			 share for Clean Air Act complianceNotwithstanding section 5323(i)(1) of title
			 49, United States Code, a grant for a project to be assisted under chapter 53
			 of such title during fiscal years 2008 and 2009 that involves acquiring clean
			 fuel or alternative fuel vehicle-related equipment or facilities for the
			 purposes of complying with or maintaining compliance with the Clean Air Act (42
			 U.S.C. 7401 et seq.) shall be for 100 percent of the net project cost of the
			 equipment or facility attributable to compliance with that Act unless the grant
			 recipient requests a lower grant percentage.
		5.Transportation
			 fringe benefits
			(a)Requirement that
			 agencies offer transit pass transportation fringe benefits to their employees
			 nationwide
				(1)In
			 generalSection 3049(a)(1) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (5 U.S.C. 7905 note;
			 119 Stat. 1711) is amended—
					(A)by striking
			 Effective and all that follows through each covered
			 agency and inserting Each agency; and
					(B)by inserting
			 at a location in an urbanized area of the United States that is served
			 by fixed route public transportation before shall be
			 offered.
					(2)Conforming
			 amendmentsSection 3049(a) of such Act (5 U.S.C. 7905 note; 119
			 Stat. 1711) is amended—
					(A)in paragraph
			 (3)—
						(i)by
			 striking subparagraph (A); and
						(ii)by
			 redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E),
			 respectively; and
						(B)in paragraph (4)
			 by striking a covered agency and inserting an
			 agency.
					(b)Benefits
			 describedSection 3049(a)(2)
			 of such Act (5 U.S.C. 7905 note; 119 Stat. 1711) is amended by striking the
			 period at the end and inserting the following: , except that the maximum
			 level of such benefits shall be the maximum amount which may be excluded from
			 gross income for qualified parking as in effect for a month under section
			 132(f)(2)(B) of the Internal Revenue Code of 1986..
			(c)GuidanceSection
			 3049(a) of such Act (5 U.S.C. 7905 note; 119 Stat. 1711) is amended by adding
			 at the end the following:
				
					(5)Guidance
						(A)IssuanceNot later than 60 days after the date of
				enactment of this paragraph, the Secretary of Transportation shall issue
				guidance on nationwide implementation of the transit pass transportation fringe
				benefits program under this subsection.
						(B)Uniform
				application
							(i)In
				generalThe guidance to be issued under subparagraph (A) shall
				contain a uniform application for use by all Federal employees applying for
				benefits from an agency under the program.
							(ii)Required
				informationAs part of such an application, an employee shall
				provide, at a minimum, the employee’s home and work addresses, a breakdown of
				the employee’s commuting costs, and a certification of the employee’s
				eligibility for benefits under the program.
							(iii)Warning
				against false statementsSuch an application shall contain a
				warning against making false statements in the application.
							(C)Independent
				verification requirementsThe guidance to be issued under
				subparagraph (A) shall contain independent verification requirements to ensure
				that, with respect to an employee of an agency—
							(i)the eligibility of
				the employee for benefits under the program is verified by an official of the
				agency;
							(ii)employee
				commuting costs are verified by an official of the agency; and
							(iii)records of the
				agency are checked to ensure that the employee is not receiving parking
				benefits from the agency.
							(D)Program
				implementation requirementsThe guidance to be issued under
				subparagraph (A) shall contain program implementation requirements applicable
				to each agency to ensure that—
							(i)benefits provided
				by the agency under the program are adjusted in cases of employee travel,
				leave, or change of address;
							(ii)removal from the
				program is included in the procedures of the agency relating to an employee
				separating from employment with the agency; and
							(iii)benefits
				provided by the agency under the program are made available using an electronic
				format (rather than using paper fare media) where such a format is available
				for use.
							(E)Enforcement and
				penaltiesThe guidance to be issued under subparagraph (A) shall
				contain a uniform administrative policy on enforcement and penalties. Such
				policy shall be implemented by each agency to ensure compliance with program
				requirements, to prevent fraud and abuse, and, as appropriate, to penalize
				employees who have abused or misused the benefits provided under the
				program.
						(F)Periodic
				reviewsThe guidance to be issued under subparagraph (A) shall
				require each agency, not later than September 1 of the first fiscal year
				beginning after the date of enactment of this paragraph, and every 3 years
				thereafter, to develop and submit to the Secretary a review of the agency’s
				implementation of the program. Each such review shall contain, at a minimum,
				the following:
							(i)An assessment of the agency’s
				implementation of the guidance, including a summary of the audits and
				investigations, if any, of the program conducted by the Inspector General of
				the agency.
							(ii)Information on
				the total number of employees of the agency that are participating in the
				program.
							(iii)Information on
				the total number of single occupancy vehicles removed from the roadway network
				as a result of participation by employees of the agency in the program.
							(iv)Information on
				energy savings and emissions reductions, including reductions in greenhouse gas
				emissions, resulting from reductions in single occupancy vehicle use by
				employees of the agency that are participating in the program.
							(v)Information on
				reduced congestion and improved air quality resulting from reductions in single
				occupancy vehicle use by employees of the agency that are participating in the
				program.
							(vi)Recommendations
				to increase program participation and thereby reduce single occupancy vehicle
				use by Federal employees nationwide.
							(6)Reporting
				requirementsNot later than
				September 30 of the first fiscal year beginning after the date of enactment of
				this paragraph, and every 3 years thereafter, the Secretary shall submit to the
				Committee on Transportation and Infrastructure and the Committee on Oversight
				and Government Reform of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate a report on nationwide
				implementation of the transit pass transportation fringe benefits program under
				this subsection, including a summary of the information submitted by agencies
				pursuant to paragraph
				(5)(F).
					.
			(d)Effective
			 dateExcept as otherwise
			 specifically provided, the amendments made by this section shall become
			 effective on the first day of the first fiscal year beginning after the date of
			 enactment of this Act.
			6.Capital cost of
			 contracting vanpool pilot program
			(a)EstablishmentThe Secretary of Transportation shall
			 establish and implement a pilot program to carry out vanpool demonstration
			 projects in not more than 3 urbanized areas and not more than 2 other than
			 urbanized areas.
			(b)Pilot
			 program
				(1)In
			 generalNotwithstanding
			 section 5323(i) of title 49, United States Code, for each project selected for
			 participation in the pilot program, the Secretary shall allow the non-Federal
			 share provided by a recipient of assistance for a capital project under chapter
			 53 of such title to include the amounts described in paragraph (2).
				(2)Conditions on
			 acquisition of vansThe amounts referred to in paragraph (1) are
			 any amounts expended by a private provider of public transportation by vanpool
			 for the acquisition of vans to be used by such private provider in the
			 recipient’s service area, excluding any amounts the provider may have received
			 in Federal, State, or local government assistance for such acquisition, if the
			 private provider enters into a legally binding agreement with the recipient
			 that requires the private provider to use all revenues it receives in providing
			 public transportation in such service area, in excess of its operating costs,
			 for the purpose of acquiring vans to be used by the private provider in such
			 service area.
				(c)Program
			 termThe Secretary may
			 approve an application for a vanpool demonstration project for fiscal years
			 2008 through 2009.
			(d)Report to
			 CongressNot later than one
			 year after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 containing an assessment of the costs, benefits, and efficiencies of the
			 vanpool demonstration projects.
			7.Increased Federal
			 share for end-of-line fixed guideway stationsNotwithstanding section 5309(h) of title 49,
			 United States Code, a grant for a capital project to be assisted under section
			 5309 of such title during fiscal years 2008 and 2009 that involves the
			 acquisition of real property for, or the design, engineering, or construction
			 of, additional parking facilities at an end-of-line fixed guideway station or
			 at a park-and-ride lot that serves a fixed route commuter bus route that is
			 more than 20 miles in length shall be for 100 percent of the net capital cost
			 of the project unless the grant recipient requests a lower grant
			 percentage.
		8.National consumer
			 awareness program
			(a)In
			 generalThe Secretary of
			 Transportation shall carry out a national consumer awareness program to educate
			 the public on the environmental, energy, and economic benefits of public
			 transportation alternatives to the use of single occupancy vehicles.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for fiscal year 2009. Such sums shall remain
			 available until expended.
			9.Exception to
			 alternative fuel procurement requirementSection 526 of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142) is amended—
			(1)by striking
			 No Federal agency and inserting (a)
			 Requirement.—Except as provided in subsection (b),
			 no Federal agency; and
			(2)by adding at the
			 end the following:
				
					(b)ExceptionSubsection (a) does not prohibit a Federal
				agency from entering into a contract to purchase a generally available fuel
				that is not an alternative or synthetic fuel or predominantly produced from a
				nonconventional petroleum source, if—
						(1)the contract does
				not specifically require the contractor to provide an alternative or synthetic
				fuel or fuel from a nonconventional petroleum source;
						(2)the purpose of the
				contract is not to obtain an alternative or synthetic fuel or fuel from a
				nonconventional petroleum source; and
						(3)the contract does
				not provide incentives for a refinery upgrade or expansion to allow a refinery
				to use or increase its use of fuel from a nonconventional petroleum
				source.
						.
			
